On Motion for Rehearing.
Attention is called to the fact that on September 7, 1977, the judgment in Ford Motor Co. v. Carter, 141 Ga. App. 371, 373 (2) (233 SE2d 444), was overruled by the Supreme Court of Georgia in Ford Motor Co. v. Carter, 239 Ga. 657 so as to establish that wrongful death tort cases (Code § 105-1301) may not be based on statutory products liability (Code Ann. § 105-106; Ga. L. 1968, pp. 1166, 1167). Such issues were not presented in the appeal here. The Supreme Court’s decision in that case related only to Division 2 of Ford Motor Co. v. Carter, 141 Ga. 371, 373-374 (2), supra, and did not affect the first division which was cited in the second division of the opinion in this case.

Motion for rehearing denied.